Citation Nr: 1500110	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to claimed in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.D.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.  

In March 2013 the Veteran testified via video before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the electronic claims file in the Virtual VA paperless claims processing system (Virtual VA).  In addition to the paper claims file, there is an electronic Virtual VA (VVA) record.  The documents in the VVA record have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The record does not show, and the Veteran does not contend, that he had duty or visitation in the Republic of Vietnam during service.  

2.  The Veteran served aboard the USS Ticonderoga which was stationed in the blue water off the coast of Vietnam during the Veteran's period of service.  

3.  The Veteran's prostate cancer did not first manifest during service or within the first post-service year.  

4.  The Veteran's prostate cancer is unrelated to service




CONCLUSION OF LAW

Prostate cancer was not incurred in service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist claimants in substantiating a claim for VA benefits are codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA has met all statutory and regulatory notice and duty to assist provisions under the statute and regulations.  In an October 2010 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally, notice was provided the Veteran prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment and personnel records, his lay contentions, his hearing testimony, and various private treatment records. 

The Veteran was not afforded a VA medical examination or opinion in conjunction with this claim.  As will be discussed in greater detail below, however, a VA examination or opinion is not required, as the central question before the Board is whether the Veteran had confirmed herbicide exposure during service.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Next, as stated above, the Veteran presented hearing testimony before the undersigned VLJ at a March 2013 videoconference Board hearing.  At the March 2013 Board hearing, the VLJ identified the issue on appeal.  The Veteran provided testimony relevant to the issue on appeal and specifically addressed the basis of the prior denial.  During the course of the hearing, the VLJ posed several questions of the Veteran in order to ascertain whether there was additional evidence that may be outstanding that would help to substantiate the appeal.  In consideration of the foregoing, there has been compliance with the duties outlined at 38 C.F.R. § 3.103(c)(2). 

The Veteran seeks service connection for prostate cancer.  He does not assert that he stepped foot on Vietnam soil during service; but, rather, he believes that he may have been exposed to Agent Orange from airplanes that landed on the USS Ticonderoga while he was stationed on that ship.  He also asserts that the ship's water supply was contaminated with Agent Orange.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's prostate cancer was diagnosed in 2008, many years following discharge from service, and the Veteran does not contend that the prostate cancer had its onset during service.  Rather, the Veteran's sole assertion is that he was exposed to herbicides during service, and presumptive service connection is thus warranted on that basis.  Specifically, he asserts he was exposed to herbicides while working around aircraft which flew over Vietnam while aboard the USS Ticonderoga and through contaminated water. 

Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony asserting exposure to Agent Orange from airplanes that flew over Vietnam while stationed on an aircraft carrier, the Board finds that the weight of the evidence is against the claim, and service connection must be denied.  Specifically, the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam or exposure to an herbicide agent in service, to include during his service aboard a U.S. aircraft carrier.  The Veteran's DD Form 214 and personnel records show that he served in the United States Navy, and was assigned to the U.S.S. Ticonderoga between January 1968 and October 1969, as he has claimed.  His service personnel records do not indicate any periods of leave during which he traveled to Vietnam, and he testified at his hearing that he never set foot in Vietnam during that time period. 

While the Veteran is sincere in his belief that he was exposed to Agent Orange aboard the Ticonderoga, the Veteran is not competent to state that any aircraft with which they came into contact onboard the USS TICONDEROGA was contaminated with herbicides or that the ship's water supply was contaminated with herbicides.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  The Veteran submitted an article "Dioxin on the Carriers" prepared by the Blue Water Navy Vietnam Veterans Association.  The article asserts that the "probability that dioxin was present aboard the aircraft carriers is beyond question" as "[d]ioxin-based herbicide intended to be sprayed on the land mass of South Vietnam travelled out to the Naval ships offshore."  Dioxin on the Carriers, p. 2.  It was also indicated that "dioxin molecules and aerosols, alone or attached to other particles, stuck to the outer skin of aircraft because of static charge and were carried back to the aircraft carriers."  Id.  Moreover, "[s]alt water flight deck wash-downs...pushed the residuals of dioxin overboard, only to be sucked up by the intake system for fresh water distillation for that carrier or for any ships following."  Id. at 3.  However, the article does not provide evidence showing that the USS Ticonderoga was contaminated with herbicides and the article is thus not probative.  

The ship's history shows that the Ticonderoga's air wing flew just over 13,000 combat sorties against North Vietnamese and Viet Cong forces in 1968, that she entered Subic Bay for upkeep in July 1968 and then headed north to Yokosuka where she spent a week for upkeep and briefings before heading back to the United States in August.  She returned to the coast of Vietnam in March 1969, where she served four periods on the line off Vietnam, interdicting communist supply lines and making strikes against their positions, before returning to the United States in September.  Copies of deck logs show that the ship operated off the coast and that planes were recovered.  Neither the ship's history nor copies of deck logs show that the ship docked in Vietnam or that it travelled the inland waterways.      

Furthermore, a November 2010 formal finding of a lack of information required to corroborate herbicide exposure refers to a May 2009 JSRRC statement regarding Navy and Coast Guard ships during the Vietnam era wherein JSSRC reviewed numerous official military documents, ship logs and other sources of information pertaining to Navy and Coast Guard ships and the use of tactical herbicides.  To date, there was no evidence that the Navy or Coast Guard ships transported tactical herbicides to the Republic of Vietnam or that ships operating off the coasts of Vietnam used, stored, tested or transported herbicides.  Additionally JSSRC cannot verify that any shipboard Veteran was exposed to tactical herbicide based on contact with aircraft that flew over Vietnam or equipment used there. 

The Board acknowledges that the U.S.S. Ticonderoga had service off the shores of Vietnam during the period in which the Veteran was stationed aboard.  An opinion of the General Counsel for VA held, however, that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97 (July 23, 1997).  While this vessel was stationed off the shores of Vietnam, the record does not show and the Veteran does not allege it either docked in or was present in the inland waterways of Vietnam. 

Absent qualifying service in Vietnam, and absent competent and probative evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) . 

As noted above, prostate cancer was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding of service in the Republic of Vietnam or exposure to an herbicide agent in service, and a nexus has not otherwise been established between the Veteran's current disability and military service; therefore, service connection for prostate cancer is not warranted on either a presumptive or direct basis.  Prostate cancer was not incurred in service, nor did this disorder manifest to a compensable degree within one year of separation from service.  For these reasons, the preponderance of the evidence is against the Veteran's claim for service connection, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


